Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2021 has been entered.
 


          Non-Final Rejection 

 The Status of Claims:
Claims 1,10-12, 21-22, 34-36 are pending. 
Claims 1, 10-11 and 34 are rejected. 
Claims 1 and 34 are objected.
Claims 12, 21-22, 35-36 are allowable.

DETAILED ACTION
1. 	Claims 1,10-12, 21-22, 34-36  are under consideration in this Office Action.

2.	This application is a 371 of PCT/RU2018/000135 03/06/2018, which has a foreign priority document, RUSSIAN FEDERATION 2017131435 09/07/2017
 
    Drawings
3.       None.

        IDS
4.       None.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 1 and 34 are objected to because of the following informalities:  
In claim 1, the phrase” a medicament comprising as an active compound 1-(2-(1H- imidazol-4-yl)ethyl)piperidine-2,6-dione:  or a pharmaceutically acceptable salt thereof in an amount effective to treatment a disease or condition or symptom thereof caused by the aberrant activity of fractalkine and monocyte chemoattractant proteins (CCL2, CCL7, CCL8, CCL13), wherein the disease or condition or symptom is selected from the group consisting of pneumonia, bronchitis, bronchiolitis, alveolitis, autoimmune disease, pain syndrome, fever and an elevated temperature” is recited. This is a hybrid claim containing a composition claim  and a method claim together. This expression is improper. The examiner recommends to separate them into two different claims. 
In claim 34, the limitation, ” wherein the autoimmune disease is psoriasis or rheumatoid arthritis” is recited. . This expression is improper. The examiner recommends to separate from the particular limitation from the medication claim (composition claim ) and put into it into the method claim . 
.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 10-11 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nebolsin et al (US 2016/046598A1).
Applicant claims a medicament comprising as an active compound 1-(2-(1H- imidazol-4-yl)ethyl)piperidine-2,6-dione:  or a pharmaceutically acceptable salt thereof in an amount effective to treatment a disease or condition or symptom thereof caused by the aberrant activity of fractalkine and monocyte chemoattractant proteins (CCL2, CCL7, CCL8, CCL13), wherein the disease or condition or symptom is selected from the group consisting of pneumonia, bronchitis, bronchiolitis, alveolitis, autoimmune disease, pain syndrome, fever and an elevated temperature.of the instant claim 1.and the medicament according to claim 1,  and the amount of said active component provides 

Determination of the scope and content of the prior art

Nebolsin et al discloses biologically active glutarimide derivatives of general formula I or pharmaceuti­cally acceptable salts thereof, their use as an agent for the treatment of upper respiratory tract diseases, pharmaceutical compositions comprising the glutarimide derivatives of general formula I,

    PNG
    media_image1.png
    237
    586
    media_image1.png
    Greyscale

(see abstract) 
Nebolsin et al reference does disclose the following compound: 
    PNG
    media_image2.png
    162
    285
    media_image2.png
    Greyscale
 as displayed in table 1 (see page 7, compound#1, a paragraph#0080) as shown in  the instant claim 1  This is the same compound as the claimed compound. Furthermore, Nebolsin et al does point that glutarimide derivatives are therapeutically active against upper respiratory tract bronchitis and mucoviscidosis, which are caused by rhinovirus, influenza virus and/or respiratory syncytial virus (see page 16, paragraphs#091-92). Thus, the first Nebolsin does teach the same compound and its pharmaceutical composition .  Therefore, the first Nebolsin prior art is very relevant to the claimed invention.


    PNG
    media_image3.png
    255
    579
    media_image3.png
    Greyscale

 (see page 2, a paragraph#016)


    PNG
    media_image4.png
    116
    587
    media_image4.png
    Greyscale

(see page 5, a paragraph#060)


    PNG
    media_image5.png
    355
    606
    media_image5.png
    Greyscale

(see page 16,  paragraphs#091-92)

    PNG
    media_image6.png
    207
    606
    media_image6.png
    Greyscale

(see page 43, paragraphs#0184-0185).

The instant invention, however, differs from the prior art in that the treatment of a disease or condition or symptom thereof caused by the aberrant activity of fractalkine and monocyte chemoattractant proteins (CCL2, CCL7, CCL8, CCL13), and the autoimmune disease such as psoriasis or rheumatoid arthritis  and its dose from 0.01 to 0.2 g for a patient per day are unspecified in the prior art . 

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art do not expressly teach  the treatment  f  a disease or condition or symptom thereof caused by the aberrant activity of fractalkine and monocyte chemoattractant proteins (CCL2, CCL7, CCL8, CCL13), and the claimed the autoimmune disease such as psoriasis or rheumatoid arthritis and its dose from 0.01 to 0.2 g for a patient per day.

Resolving the level of ordinary skill in the pertinent art.

  	 Regarding the instant Claims 1 and 34, with respect to the lack of teaching of the disease or condition or symptom thereof caused by the aberrant activity of fractalkine and monocyte chemoattractant proteins (CCL2, CCL7, CCL8, CCL13) and the autoimmune disease such as psoriasis or rheumatoid arthritis in the prior art, the claims are directed to medicament claims or composition claims in which  the limitation of the types of treatment  or the cause for the disease do not have any patentable weight or distinction over the prior art. This is because the importance of the composition claims depends on what kinds of ingredients distinct from the teachings of the prior are present in the claims.. However, there is no such distinction found in the claims, Therefore, the prior art is still relevant to the claimed invention.
 the instant Claims 10-11, with respect to  the lack of teaching of its dose from 0.01 to 0.2 g for a patient per day, the prior art does teach that the compounds may be administered to a patient in daily doses of from 0.1 to 10 mg/kg of body weight, preferably in doses of from 0.5 to 5 mg/kg, one or more times a day and In addition it should be noted that a particular dose for a particular patient depends on many factors, including the activity of a certain compound, patient's age, body weight, gender, general health condition and diet, the time and route of administration of a pharmaceutical agent and the rate of its excretion from the body, a specific combination of drugs and the severity of a disease in an individual to be treated (see page 43,  paragraphs#0184-185). From these teachings, it seems reasonable for the skilled artisan in the art to be able to choose and arrive at the claimed dose in terms of a particular patient in need depending on many factors such as patient's age, body weight, gender, general health condition. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of a MD in the medical field as  well as guidance shown in the prior art. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Nebolsin expressly discloses the medicament of biologically active glutarimide derivatives of general formula I or pharmaceuti­cally acceptable salts thereof, their use as an agent for the treatment of upper respiratory tract diseases, pharmaceutical compositions comprising the glutarimide derivatives of general formula I.  
 particular dose for a particular patient depends on many factors, including the activity of a certain compound, patient's age, body weight, gender, general health condition and diet, the time and route of administration of a pharmaceutical agent and the rate of its excretion from the body, a specific combination of drugs and the severity of a disease in an individual to be treated. So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to choose and arrive at the claimed dose in terms of a particular patient in need depending on many factors such as patient's age, body weight, gender, general health condition. This is because the skilled artisan in the art would expect such a manipulation to be within the practice of a MD in the medical field as well as guidance shown in the prior art. 

Conclusion
Claims 1, 10-11 and 34 are rejected. 
Claims 1 and 35 are objected.
Claims 12, 21-22, 35-36 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/10/2021